Exhibit NEWS RELEASE YAMANA GOLD REPORTS THIRD QUARTER TORONTO, ONTARIO, November 4, 2008 ─ YAMANA GOLD INC. (TSX:YRI; NYSE:AUY; LSE:YAU) today announced its financial and operating results for the third quarter ended September 30, 2008.All dollar amounts are expressed in United States Dollars unless otherwise specified. FINANCIAL AND OPERATING HIGHLIGHTS Highlights for the three-and nine-month periods ended September 30, 2008 include: · Total revenue of $247.5 million and $940.5 million respectively. · Mine operating earnings of $44.4 million (after a non-recurring mark-to-market adjustment and inventory adjustment) and $414.6 million respectively. · Net earnings of $150.2 million, or $0.21 per share, and $255.4 million, or $0.37 per share respectively. · Cash flow from operations of $100.2 million, or $0.14 per share, and $414.3 million, or $0.60 per share respectively, before changes in non-cash working capital. · Adjusted earningsof $31.5 million, or $0.05 per share, and $257.9 million, or $0.38 per share respectively. · Total production of 235,406 gold equivalent ounces (GEO) and 728,124 GEO respectively. · Average cash costs after by-product credits of $140 per GEO and $(40) per GEO respectively. · Copper production of 44.4 million pounds and 130.2 million pounds respectively. Highlights subsequent to the quarter include: · Further mitigated currency exposure in Brazil with additional hedging of approximately 191.2 million Reais at an average of approximately 2.4 Reais to the United States Dollar for the next two years. · Strengthened cash position through the sale of Yamana’s 40 per cent joint venture interest in the Rossi Mine in Nevada for total consideration of $29.2 million. The interest was non-core and sold to Barrick Gold which was the majority owner and operator of the mine. · Realized significant value in the Company’s copper hedge program by monetizing a portion of its longer-term contracts. “The global economy is currently experiencing one of the most unsettled times in recent history. With the severe correction in the capital markets, and illiquidity in the credit markets, a sociopolitical and economic shift of incredible proportions is taking place,” said Peter Marrone, Chairman and CEO of 1 Yamana Gold. “In the context of this environment, successful companies will be the ones that are able to maintain flexibility, continue to generate cash flow, preserve capital and maximize cash balances.At Yamana, our goal has consistently been to complement sustainable production growth with increases in cash flow, always with an eye toward preservation of cash. We remain committed to maintaining and increasing our already robust cash reserves by increasing cash flow, containing costs, mitigating expansionary capital where appropriate and divesting non-core assets.The recent sale of our minority interest in the Rossi mine highlights Yamana’s ongoing commitment to maximizing our cash position and concentrating on our core assets.Equally, the value of our copper hedges represents, subsequent to quarter end, the significant embedded value in other assets.We are well positioned with cash, cash equivalents, and growth, both in production and cash flow, and other valuable assets.” “Finally, the quarter just ended represents, in our view, the high water mark for costs in our industry and improvements in costs should begin to show as this year comes to an end,” Mr. Marrone continued.“We are beginning to see significant decline in the cost of fuel, with oil at current levels, consumables and other products.The appreciation of the United States Dollar against local currencies, particularly the currencies in Brazil (up approximately 26 per cent from the third quarter) and Chile (up approximately 30 per cent from the third quarter), should further assist our cost structure.” Financial and Operating Summary Revenue for the three-month period ended September 30, 2008 was $247.5 million and for the nine-month period was $940.5 million, representing a 78 per cent increase from the comparative nine-month period last year. Mine operating earnings for the three-month period ended September, 30 2008 were $44.4 million (accounting for a non-recurring mark-to-market adjustment and inventory adjustment) and for the nine-month period were $414.6 million, representing a 35 per cent increase from the comparative nine-month period last year. Net earnings for the three-month period ended September 30, 2008 were $150.2 million, or $0.21 per share, and for the nine-month period were $255.4 million, or $0.37 per share, representing a 132 per cent increase from the comparative nine-month period total last year. Cash flow from operations, before changes in non-cash working capital items, for the three-month period ended September 30, 2008 was $100.2 million, or $0.14 per share, and for the nine-month period was $414.3 million, or $0.60 per share, representing a 51 per cent increase from the comparative nine-month period total last year. Adjusted earnings for the three-month period ended September 30, 2008 were $31.5 million, or $0.05 per share, and for the nine-month period were $257.9 million, or $0.38 per share, representing a 38 per cent increase from the comparative nine-month period total last year. Adjusted earnings take into account only the gain or loss actually realized on the copper hedge program in the period. Certain non-recurring items for the quarter are not included in adjusted earnings such as unrealized exchange gains and losses and similar changes. Total production for the three-month period ended September 30, 2008 was 235,406 GEO representing a 77 per cent increase from the third quarter last year.Total production for the nine-month period was 728,124, representing a 98 per cent increase from the comparative period last year. In addition, copper production for the three-month period ended September 30, 2008 was 44.4 million pounds, representing a 33 per cent increase from the third quarter last year.Copper production for the nine-month period was 130.2 million pounds, representing a 41 per cent increase from the comparative period last year. By-product cash costs for the third quarter of 2008 were $140 per GEO, compared to $(339) per GEO in the third quarter last year. By-product cash costs for the nine months ended were $(40) per GEO, 2 compared to $(292) per GEO for the comparative period last year. Co-product cash costs for the third quarter of 2008 were $454 per GEO, compared to $332 per GEO for the previous quarter and $322 per GEO in the third quarter last year.Co-product cash costs for the nine months ended were $385 per GEO, compared to $317 per GEO for the comparative period last year. Overview of Financial Results The following table presents a summary of financial information for the three and nine months ended September 30, 2008: Three months ended Nine months ended September 30, September 30, (in thousands of dollars) 2008 2008 Revenues $ 247,465 $ 940,463 Cost of sales (159,749 ) (379,635 ) Depreciation, amortization and depletion (42,357 ) (142,708 ) Accretion of asset retirement obligations (989 ) (3,560 ) Mine operating earnings 44,370 414,560 Expenses General and administrative and other expenses (18,020 ) (57,650 ) Other losses (6,785 ) (17,871 ) Operating earnings 19,565 339,039 Foreign exchange gain 45,100 2,728 Realized loss on commodity derivatives (23,671 ) (66,437 ) Unrealized gain on commodity derivatives 138,930 36,451 Other business and interest expense (40,108 ) (61,703 ) Earnings before income taxes and equity earnings 139,816 250,078 Income tax provision 9,146 (26,427 ) Equity earnings from Minera Alumbrera 1,237 31,756 Net earnings $ 150,199 $ 255,407 Basic earnings per share $ 0.21 $ 0.37 Earnings Adjustments: Stock-based compensation - 2,570 Foreign exchange (gain) loss (45,100 ) (2,728 ) Unrealized (gain) loss on derivatives (138,930 ) (36,451 ) Write-off of investments 22,723 22,723 Write-off of inventory 11,063 11,063 Future income tax expense on foreign currency translation of inter corporate debt (33,387 ) (12,963 ) Mark-to-market on unsettled concentrate sales 38,381 19,511 Adjusted Earnings before income tax effects 4,949 259,132 Income tax effect of adjustments on earnings 26,553 (1,201 ) Adjusted Earnings $ 31,502 $ 257,931 3 Three months ended Nine months ended September 30, September 30, (in thousands of dollars) 2008 2008 AdjustedEarnings per share $ 0.05 $ 0.38 Cash flow from operating activities (before changes in non-cash working capital items) $ 100,200 $ 414,335 Capital expenditures $ 141,298 $ 416,739 Cash and cash equivalents (end of period) $ 125,636 $ 125,636 Average realized gold price per ounce $ 861 $ 895 Average realized silver price per ounce $ 14.56 $ 16.59 Chapada average realized copper price per lb $ 3.45 $ 3.64 Gold sales (ounces) 173,342 553,692 Silver sales (millions of ounces) 2.4 7.6 Chapada payable copper contained in concentrate sales (millions of lbs) 33.4 101.8 Further detail is available in Yamana’s Q3 2008 Financial Statements and Management’s Discussion & Analysis.For complete financial disclosure and further detail about the financial results and operations please see Yamana’s Q3 2008 Financial Statements and Management’s Discussion & Analysis at www.yamana.com or www.sedar.com. OUTLOOK The global economy is currently experiencing one of the most unsettled times in recent history which has had an impact on many companies including those in the mining sector.In accommodating these impacts, Yamana intends to continue to maintain flexibility, generate cash flow, preserve capital and maximize cash balances.Yamana’s approach to delivering value to shareholders is to focus on prudent and disciplined growth, taking the time to properly develop assets, ensuring effective management of capital expenditures, generating cash flow, preserving capital, maximizing cash balances and maintaining maximum flexibility with assets.The Company remains committed to maintaining and increasing cash reserves by increasing cash flow, containing costs, mitigating expansionary capital where appropriate and divesting non-core assets.The Company expects improvements in costs as the cost of consumables, fuel and other products continue to decline significantly.Also, the improved cost structure due to recent favourable movements in local currencies, particularly the currencies in Brazil and Chile, should further assist costs. Yamana’s operating mines are primarily located in countries whose currencies have recently experienced significant volatility against the United States
